Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Don K. McClendon, Appellant                           Appeal from the County Court at Law No.
                                                      2 of Gregg County, Texas (Tr. Ct. No.
No. 06-20-00018-CV         v.                         2017-1415-CCL2). Memorandum Opinion
                                                      delivered by Justice Stevens, Chief Justice
Jon L. McClendon, Appellee                            Morriss and Justice Burgess participating.


       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Don K. McClendon, pay all costs incurred by reason
of this appeal.



                                                      RENDERED NOVEMBER 18, 2020
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk